Citation Nr: 1455857	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-42 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

5.  Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1978 and from August 2005 to December 2006.  He also served in the Army National Guard.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied the benefits sought in the instant appeal, as well as a claim for posttraumatic stress disorder (PTSD).  The claim for PTSD was subsequently granted and as such, there no longer remains a claim in controversy.

The Veteran presented testimony before the Board in October 2014.  The transcript has been obtained and associated with the claims folder.    

The claims of service connection for a back disability, radiculopathy of the lower extremities, and cervical radiculopathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1978 to October 1978 and from August 2005 to December 2006.

2.  On October 24, 2014, during a hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of service connection for bilateral hearing loss is requested.

3.  Tinnitus is due to the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014);    38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claim of service connection for bilateral hearing loss and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Tinnitus

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran seeks service connection for tinnitus, which he contends is the result of noise exposure from mortar shells while performing duties as a wheeled vehicle mechanic stationed in Iraq and Kuwait.  He testified, as well as informing VA examiners, that tinnitus began during service and has continued on a recurrent basis to this day.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

Service personnel records confirm the Veteran's military occupational specialty was a wheeled vehicle mechanic stationed in Iraq between November 2005 and November 2006.  These records also show the Veteran completed a successful combat tour in Iraq in support of Operation Enduring Freedom and was given the 22nd Signal Brigade Shoulder Sleeve Insignia (combat patch).  Noise exposure is consistent with the circumstances of the Veteran's service.  Thus, the Board finds the Veteran competent and credible regarding his allegations that tinnitus began after exposure to loud noises while in service. 

VA examination reports and treatment records confirm a diagnosis of recurrent tinnitus and will therefore suffice as evidence of a nexus between the current tinnitus and that which first manifested during active service.
   
The Board is cognizant that the April 2014 VA examiner indicated that he could not determine whether tinnitus was caused by or a result of military noise exposure without resorting to mere speculation as there was no objective factors to determine etiology; however, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record (the Veteran's competent lay statements as to manifestations of tinnitus and service personnel records confirming his combat tour of duty).  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.

ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus is granted.


REMAND

Further development is necessary prior to a merits analysis of the remainder of the Veteran's claims.   

The record compiled for appellate review is incomplete.  The Veteran testified that he has sought recent private medical treatment, as well as treatment from the Audie Murphy Clinic at the VA Medical Center (VAMC) in San Antonio, Texas, for the claimed conditions.  The last VA outpatient treatment records associated with the virtual record are dated in April 2014.  The Veteran testified that he has not submitted private treatment records in support of his appeal.  Any missing and/or ongoing private/VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

In light of the missing records, the Veteran should be afforded new VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Numerous records were added to the claims folder after the October 2009 statement of the case (SOC) was issued.  The Veteran did not waive initial RO consideration of the newly submitted evidence and it is pertinent to the issues at hand.  An SSOC must be issued upon Remand.  38 C.F.R. § 19.31.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file from the Audie Murphy Clinic pertaining to treatment of the claimed conditions, to include those dated from April 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  After securing the necessary releases, obtain copies of any private clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    



Back Disability  

All back disabilities should be listed.  Thereafter, the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back disability is related to the Veteran's active military service?  The examiner should make reference to service records showing treatment for back pain.

Radiculopathy of the Bilateral Lower Extremities 

The examiner should state whether the Veteran currently has radiculopathy of the bilateral lower extremities and if so, whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service and/or  proximately due to, the result of, or aggravated by the Veteran's back disability beyond the natural progression of the disease. 

Cervical Radiculopathy of the Bilateral Upper Extremities 

The examiner should state whether the Veteran currently has cervical radiculopathy of the bilateral upper extremities and if so, whether it is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service and/or  proximately due to, the result of, or aggravated by the Veteran's service-connected cervical spine injury beyond the natural progression of the disease. 


Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the October 2009 SOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


